UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT



                                   No. 01-50592
                                 Summary Calendar



MARY E. VELA,
                                                                   Plaintiff-Appellant,

                                        versus

F. WHITTEN PETERS, Secretary of
the Department of the Air Force,
                                                                 Defendant-Appellee.



                    Appeal from the United States District Court
                        for the Western District of Texas
                                  SA-99-CV-850


                          February 15, 2002
Before POLITZ, STEWART, and DENNIS, Circuit Judges.

PER CURIAM:*

       Mary E. Vela appeals the dismissal, alternatively, adverse summary judgment,



   *
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
of her claims against the Secretary of the Department of the Air Force for alleged

discrimination on the basis of national origin, gender and age, and hostile environment

and retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§

2000e et seq. Having reviewed the record, briefs of the parties and dispositive law, and

on the facts as found, authorities cited, and analysis made by the Magistrate Judge in

her careful and thorough Memorandum Decision and Order entered and filed on May

23, 2001, the judgment appealed is AFFIRMED.




                                           2